Citation Nr: 1026018	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-03 264	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had active military service from February 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In September 2009, the Board, in part, remanded the Veteran's 
claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

It is as likely as not that the Veteran developed bilateral 
hearing loss as a result of his active military service.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  In addition, certain chronic diseases, 
such as sensorineural hearing loss, may be presumed to have been 
incurred during service if the disease becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).

Satisfactory lay or other evidence that an injury or disease was 
incurred in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he was exposed to loud noise and 
developed hearing loss as a result of weapons fire during combat 
in World War II.  Specifically, he states that he was in the 
vicinity of "big gun ships" and also participated in landings 
in the Pacific Theater as a member of the United States Marine 
Corps.  The Veteran also maintains that he was discharged from 
military service with a hearing problem.  Thus, the Veteran 
contends that service connection is warranted for hearing loss.

The Board notes that there is no objective medical evidence that 
the Veteran developed sensorineural hearing loss to a compensable 
degree within one year of his separation from military service.  
The Veteran's service treatment records are negative for 
treatment for, complaints of, or a diagnosis of hearing loss.  
Additionally, the earliest documented indication that the Veteran 
had hearing loss is from an August 1993 private audiogram that 
suggests that the Veteran met the requirements for hearing 
impairment for VA purposes at that time.  Given that the 
audiogram was conducted nearly 50 years after the Veteran's 
military service, the Board does not presume that the Veteran's 
hearing loss was incurred during service under the presumptive 
provisions relating to chronic diseases.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Although there is no official documentation of the Veteran's 
exposure to loud noise during military service, the Veteran's 
discharge papers indicate that he was likely exposed to loud 
noise while participating in combat.  The Veteran served in the 
Pacific Theater during World War II from January 1944 to October 
1945.  He participated in action against the enemy at Roi-Namur 
and Saipan, Marshall Islands, and Tinian, Marianas Islands.  
Exposure to loud noise during these operations is consistent with 
the circumstances, conditions, and hardships of such service.  
Thus, the Board finds that the Veteran was likely exposed to loud 
noise during his combat military service as he has stated.  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In February 2010, the Veteran underwent VA audiological 
examination in connection with the claim.  The examiner diagnosed 
the Veteran with bilateral sensorineural hearing loss.  
Audiometric testing revealed that the Veteran does in fact have 
hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.

The VA examiner accurately noted the Veteran's in-service combat 
noise exposure.  The Veteran reported post-service occupations as 
a coal miner and a truck driver.  As to the origin of the 
Veteran's hearing loss, the examiner noted that the Veteran's 
hearing was 15/15 bilaterally at his service entrance examination 
on whisper voice testing.  At his separation examination, the 
Veteran's hearing was 15/15 bilaterally on whisper and spoken 
voice testing.  The examiner stated that whisper and spoken voice 
testing is not frequency specific and does not indicate all 
hearing loss, especially high-frequency hearing loss.  The 
examiner also stated that the Veteran's hearing sensitivity 
during active duty is unknown and cannot be speculated.  Due to 
the lack of frequency information, the examiner stated that she 
could not give an opinion regard the Veteran's hearing loss 
without resorting to mere speculation.

Although the February 2010 VA examiner could not provide a nexus 
opinion between the Veteran's current hearing loss and his in-
service noise exposure without resorting to mere speculation, the 
report was informative in that the examiner found that the 
"normal" hearing examinations during service do not rule out 
the possibility that the Veteran had hearing loss in service, 
particularly at the higher frequencies.  Additionally, the 
examiner did not appear to be inclined to attribute the Veteran's 
hearing loss to any of his post-service occupations.  Given the 
examiner's statements, and the likelihood that the Veteran's 
hearing sensitivity during military service will be forever 
unknown, a remand for another examination is not necessary and 
the evidence currently of record is likely the best evidence by 
which to decide the claim.

Although it was many years after the Veteran's period service 
before hearing loss was clinically documented, the record does 
not contain evidence attributing the Veteran's hearing loss to 
any post-service intercurrent cause.  He is competent to report 
observable symptoms such as difficulty hearing.  Here, the 
Veteran has stated that he had hearing problems during his 
military service and that he was discharged with hearing 
problems.  These seemingly credible statements are consistent 
with his World War II combat service.  In view of the VA 
examiner's statements that the in-service testing is not 
dispositive of whether the Veteran had hearing loss at that time, 
particularly high-frequency hearing loss, the Board finds that, 
at the least, reasonable doubt exists as to the questions of 
onset and origin of the Veteran's hearing loss.  When resolving 
reasonable doubt in favor of the Veteran, the Board finds that it 
is as likely as not that the Veteran developed bilateral hearing 
loss as a result of his active military service.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for 
bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


